OPINION AND ORDER
Respondent was charged with four (4) counts of unethical and unprofessional conduct, tending to bring the Bench & Bar of Kentucky into disrepute. The Board of Governors of the Kentucky Bar Association found respondent guilty as charged on three counts, by a vote of 14-0 on two of the counts and a vote of 13-1 on the remaining count, and recommended that he be suspended from the practice of law for a period of two years. The fourth charge was dismissed without prejudice.
The first charge involves the dishonor of a client refund check; the second charge was for the dishonor of three personal *503cheeks payable to the Louisville Bar Association; the third charge was in connection with a guilty plea to three felony counts of theft by deception and a conviction of a misdemeanor offense of theft by deception which resulted in a probated six month sentence and a $200 fine.
The respondent has not requested review, and this court has not, on its own motion, served notice of its intention to review the recommendations of the Board. Accordingly, pursuant to SCR 3.370(8), the recommendation of the Board of Governors of the Kentucky Bar Association is hereby adopted.
IT IS ORDERED THAT:
1. The respondent shall pay the cost of the disciplinary proceedings.
2. Within ten days from the date of the entry of this order of suspension, the respondent shall notify all clients in writing of his inability to continue to represent them and of the necessity and emergency of promptly retaining new counsel, and shall simultaneously provide a copy of all such letters to the Director of the Kentucky Bar Association.
3. Such portion of this proceeding as contained in this order shall be deemed a matter of public record at this time. All other portions of the proceedings shall be afforded the confidentiality required under SCR 3.150 unless otherwise directed by the Court.
4. The respondent is suspended from the practice of law in the Commonwealth of Kentucky, commencing with the date of the entry of this order, for a period of two years, and until he is reinstated to the practice of law by an order of this court.
STEPHENS, C.J., and COMBS, GANT, LEIBSON, VANCE and WINTERSHEIMER, JJ., concur.
LAMBERT, J., did not sit.
/s/Robert F. Stephens
Chief Justice